Citation Nr: 1428298	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction. 

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a low back disability. 

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right leg numbness. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1965. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In a June 2010 statement, the Veteran canceled his hearing before a member of the Board.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).  

In July 2011, the Board remanded the issues on appeal for additional substantive development, namely to obtain a VA opinion and surgical treatment reports.  The requested development has been accomplished and the appeal has returned to the Board for further appellate consideration.  

As noted in the Introduction section of the Board's July 2011 remand, and as referenced by a Decision Review Officer in an August 2012 Memorandum to the file, the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left leg numbness has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.



REMAND

The Board finds that it must remand the 1151 claims on appeal for additional procedural development.  Accordingly, further appellate consideration will be deferred and these issues remanded to the AOJ for action as described in the directives outlined in the indented paragraphs below.

The Veteran is represented by the New York State Division of Veterans' Affairs (NYSDVA).  The record does not contain a VA Form 646 or any other indication that the claims file was reviewed by NYSDVA prior to the Veteran's appeal being recertified to the Board in September 2012.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  (See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a Form 646 is required because additional evidence consisting of VA surgery reports, dated from January to March 2008, and an August 2011 VA opinion, wherein the VA clinician addressed whether or not the Veteran had erectile dysfunction, low back disability and right leg numbness as a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in performing penile implant surgery in February 2008, was added to the record while the case was in remand status.  In addition, the Board's July 2011 remand instructions were not limited to the procurement of medical records.  (Parenthetically, the Board observes that NYSDVA submitted a VA Form 646, Statement of Accredited Representative, dated in September 2010, prior to the Board's July 2011 remand directives). 

The Veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2013).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process. Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, his representative should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the 1151 claims on appeal. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Afford the Veteran's representative, New York State Division of Veterans' Affairs an opportunity to review the claims files and submit a completed VA Form 646 or equivalent written argument.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

